FILED
                            NOT FOR PUBLICATION                             AUG 04 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


EDWARD RONJE,                                    No. 15-16125

               Plaintiff-Appellant,              D.C. No. 1:14-cv-01589-LJO-JLT

 v.
                                                 MEMORANDUM*
AUDREY KING; et al.,

               Defendants-Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Lawrence J. O’Neill, Chief Judge, Presiding

                              Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

      Edward Ronje, who is civilly committed in California, appeals pro se from

the district court’s judgment dismissing his 42 U.S.C. § 1983 action arising from

his confinement under California’s Sexually Violent Predators Act (“SVPA”). We

have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under 28

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1915(e)(2)(B)(ii). Huftile v. Miccio-Fonseca, 410 F.3d 1136, 1138 (9th

Cir. 2005). We affirm in part, vacate in part, and remand.

      The district court properly dismissed Ronje’s action as barred by Heck v.

Humphrey, 512 U.S. 477 (1994), because success in Ronje’s action would

necessarily demonstrate the invalidity of his SVPA civil commitment, and Ronje

failed to allege facts sufficient to show that his commitment under the 2009

protocol had been invalidated. See Wilkinson v. Dotson, 544 U.S. 74, 80-82 (2005)

(a prisoner’s § 1983 action is barred if success “would necessarily demonstrate the

invalidity of confinement or its duration[,]” unless “the conviction or sentence has

already been invalidated” (citation and internal quotation marks omitted)); Huftile,
410 F.3d at 1139-41 (applying Heck to SVPA civil commitment). However, we

vacate the judgment to the extent that it dismissed the action with prejudice, and

remand for entry of dismissal without prejudice. See Trimble v. City of Santa

Rosa, 49 F.3d 583, 585 (9th Cir. 1995) (Heck dismissals are without prejudice).

      The district court did not abuse its discretion by denying leave to amend

after concluding that amendment would be futile. See Chappel v. Lab. Corp. of

Am., 232 F.3d 719, 725-26 (9th Cir. 2000) (setting forth standard of review and

explaining that a court may deny leave to amend when it would be futile).

      AFFIRMED in part, VACATED in part, and REMANDED.


                                          2                                    15-16125